787 F.2d 588
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JIMMIE M. CAMERSON, Plaintiff-Appellant,v.CITY ESCORT PATROL, INC., Defendant-Appellee.
86-3058
United States Court of Appeals, Sixth Circuit.
3/7/86

APPEAL DISMISSED
N.D.Ohio
ORDER
BEFORE:  KENNEDY, CONTIE and RYAN, Circuit Judges.


1
On December 13, 1985, the parties to this appeal entered a voluntary stipulated dismissal with prejudice.  The district court entered an order accordingly and appellant appealed.


2
Generally, a party who has requested or agreed to a voluntary dismissal cannot prosecute an appeal from the order of dismissal.  Management Investors, et al. v. United Mine Workers of America, 610 F.2d 384 (6th Cir. 1979).  See, Rule 41(1); Federal Rules of Civil Procedure.  While appellant herein agreed to a dismissal with prejudice, a factor absent in Management Investors, supra, he nevertheless stipulated to the dismissal and is therefore bound by the stipulation.  Brown v. Tennessee Gas Pipeline Co., 623 F.2d 450, 454 (6th Cir. 1980); Morelock v. N.C.R. Corp., 586 F.2d 1096, 1107 (6th Cir. 1978), cert. denied, 441 U.S. 906 (1979).


3
Therefore, it is ORDERED that this appeal be dismissed.